SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): April 27, 2011 PAR TECHNOLOGY CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-09720 16-1434688 (State or other jurisdiction of organization) (Commission File Number) (I.R.S. Employer incorporation or Identification Number) PAR Technology Park 8383 Seneca Turnpike New Hartford, NY 13413-4991 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (315) 738-0600 Not Applicable (Former Name or Former Address, if changed since Last Report) Item 2.02 Results of Operations and Financial Condition. (a) The information, including Exhibits attached hereto, in this Current Report is being furnished and shall not be deemed "filed" for thepurposes of Section 18 of the Securities and Exchange Act of 1934, or otherwise subject to the liabilities of that Section.The information in this Current Report shall not be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as otherwise expressly stated in such filing. (b) On April 27, 2011, PAR Technology Corporation issued a press release announcing its results of operation for the quarterly period endingMarch 31, 2011.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Press Release dated April 27, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PAR TECHNOLOGY CORPORATION (Registrant) Date:April 27, 2011 /s/Ronald J. Casciano Ronald J. Casciano Vice President, Chief Financial Officer, Treasurer and Chief Accounting Officer EXHIBIT INDEX Exhibit Number Description Press Release dated April 27, 2011. Exhibit 99.1 Press Release datedApril 27, 2011. FOR RELEASE: NEW HARTFORD, NY, April 27, 2011 CONTACT: Christopher R. Byrnes (315) 738-0600ext. 226 cbyrnes@partech.com, www.partech.com PAR TECHNOLOGY CORPORATION REPORTS FIRST QUARTER RESULTS- NEW HARTFORD, NY, PAR TECHNOLOGY CORPORATION (NYSE:PAR) New Hartford, NY – (April 27, 2011) – PAR Technology Corporation (NYSE:PAR) today announced results from operations for the first quarter ended March 31, 2011. PAR reported first quarter revenues of $55.8 million, a 4% decline over the $58.1 million reported in the same period a year ago.Reported net income for the first quarter was $404,000, a decrease from the net income of $582,000 in the first quarter of 2010. The Company reported diluted earnings per share of $0.03 for the first quarter of 2011, compared to diluted earnings per share of $0.04 for the first quarter of last year. Revenue for the quarter was in line with the Company’s expectations.However, service revenues in the hospitality segment continue to be negatively impacted from the ongoing systems upgrade initiative with PAR’s largest customer, McDonald’s and their utilization of outside system integrators for the accelerated deployment of in-store technology systems.Offsetting that decrease somewhat, the Company continued to realize gains in product revenue in the hospitality and logistics management segments of our business, growing nearly 8% in the quarter.For the rest of 2011, the Company expects improved profitability based on increased software revenues, operating efficiencies and operating income improvement from all business segments. Statements in this release or by the Company’s spokespersons from time to time may contain forward-looking statements.Any statements in this document that do not describe historical facts are forward-looking statements. Forward-looking statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that all forward-looking statements involve risks and uncertainties, including without limitation, delays in new product introduction, risks in technology development and commercialization, risks in product development and market acceptance of and demand for the Company’s products, risks of downturns in economic conditions generally, and in the quick service sector of the hospitality technology market specifically, risks of intellectual property rights associated with competition and competitive pricing pressures, risks associated with foreign sales and high customer concentration, and other risks detailed in the Company’s filings with the Securities and Exchange Commission. ABOUT PAR TECHNOLOGY PAR Technology Corporation creates and markets products that help hospitality operators around the world to better manage money, materials, people and the guest experience. PAR has provided hardware, software and services to the world's largest restaurant chains and their franchisees for almost 30 years.Today the Company's extensive offerings include technology solutions for the full spectrum of hospitality operations, from boutique hotels and independent table service restaurants to international QSR chains, all backed by PAR’s global service network.The Company has over 50,000 installations in more than 105 countries worldwide.PAR is also a leader in providing computer-based system design and engineering services to the Department of Defense and various federal agencies.Through PAR Logistics Management Systems, the Company is a provider of best of breed integrated solutions for shipping asset management and tracking.PAR Technology Corporation's stock is traded on the New York Stock Exchange under the symbol PAR.For more information visit the Company’s website at www.partech.com. ### PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable-net Inventories-net Income tax refunds Deferred income taxes Other current assets Total current assets Property, plant and equipment - net Deferred income taxes Goodwill Intangible assets - net Other assets Total Assets $ $ Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ $ Borrowings under lines of credit − Accounts payable Accrued salaries and benefits Accrued expenses Customer deposits Deferred service revenue Total current liabilities Long-term debt Other long-term liabilities Shareholders’ Equity: Preferred stock, $.02 par value, 1,000,000 shares authorized − − Common stock, $.02 par value, 29,000,000 shares authorized; 16,756,768 and 16,746,618 shares issued; 15,049,484 and 15,039,334 outstanding Capital in excess of par value Retained earnings Accumulated other comprehensive income (loss) 29 ) Treasury stock, at cost, 1,707,284 shares ) ) Total shareholders’ equity Total Liabilities and Shareholders’ Equity $ $ PAR TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) For the three months ended March 31, Net revenues: Product $ $ Service Contract Costs of sales: Product Service Contract Gross margin Operating expenses: Selling, general and administrative Research and development Amortization of identifiable intangible assets Operating income Other income, net 28 Interest expense ) ) Income before provision for income taxes Provision for income taxes ) ) Net income $ $ Earnings per share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted
